DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
Amended claims 150-153, 155-159 and new claim 160 are pending in the present application.
Applicants elected previously the following species: (i) SEQ ID NO: 53; and (ii) 5-methyluridine.
Accordingly, amended claims 150-153 and 155-160 are examined on the merits herein with the above elected species.

Terminal Disclaimer
The terminal disclaimer filed on 10/05/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,752,917 and US Patent 10,724,053; and any patent granted on Application Number 16/654532; has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for New Matter was withdrawn in light of Applicant’s claim amendments, particularly with the deletion of the term “null” for a and/or b in the amino acid sequence GabG (SEQ ID NO: 674) in currently amended independent claim 150. 
2.	All of the non-statutory double patenting rejections set forth in the Final Office Action dated 07/30/2020 were withdrawn in light of the above Terminal Disclaimer filed on 10/05/2020.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 150-153 and 155-160 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a modified rejection.  
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.  
The instant claims encompass an in vitro method for inserting a nucleic acid sequence into the AAVS1 locus of a human cell comprising transfecting into the cell with (i) a first nucleic acid comprising a nucleic-acid sequence for insertion and (ii) a second nucleic acid comprising a synthetic ribonucleic acid (RNA) molecule encoding an artificial transcription activator-like (TAL) effector (a gene editing protein) targeting the AAVS1 locus, the artificial TAL effector comprising: (a) a DNA-binding domain and (b) a nuclease domain, wherein: (i) the DNA-binding domain comprises a repeat domain consisting of a plurality of TAL effector repeat sequences and at least one of the TAL effector repeat sequences having any structure and/or amino acid sequence as long as it is between 36  and 39 amino acids long and comprising the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus of the TAL effector repeat sequence, wherein “a” is any amino acid and “b” is any amino acid, to result in insertion of the nucleic acid sequence into the AAVS1 locus.
Apart from disclosing engineered gene-editing proteins that comprise DNA-binding domains comprising certain novel repeat sequences that can exhibit lower off-target activity than previously disclosed gene-editing proteins, while maintaining a high level of on-target activity, wherein at least all of the 36-amino-acid repeat sequences comprise either the core sequence LTPvQVVAIA wxyzHG (SEQ ID NO: 65) with “v” is D or E, “w” is S or N, “x” is any amino acid, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQDHG or GGKQALETVQRLLPVLCQAHG; or the core sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74) with “v” is Q, D or E, “w” is S o N, “x” is any amino acid, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD or GGKQALETVQRLLPVLCQA; and at least one of the 36-amino-acid repeat sequences with the core sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74) containing the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus, wherein “a” and “b” each represents any amino acid and preferably wherein “a” is H and “b” is G (page 16, line 24 continues to line 25 on page 21 of the specification); the instant disclosure fails to provide sufficient written description for any other 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence with the amino acid sequence GabG at the C-terminus in a DNA-binding domain of an encoded artificial TAL effector (a gene-editing protein) for targeting the AAVS1 locus of a human cell to insert a nucleic acid sequence into said locus as claimed broadly.  For example, which other essential or critical structural feature(s)/sequence(s) apart from the above disclosed 36-amino-acid core sequence of SEQ ID NO: 74 with the GHGG amino acid sequence at its C-terminus that the other 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequences possess, so that at least the DNA-binding domain comprised of a plurality of these repeat sequences is functional for an artificial TAL effector targeting the AAVS1 locus of a human cell to result in insertion of a nucleic acid sequence into said locus?  Since there are 20 existing naturally occurring amino acids, and each of the amino acids can occupy any position apart from the 2 fixed Gs at positions 33 and 36 in the amino acid sequence GabG at the C-terminus of the 36-amino-acid TAL effector repeat sequence, there are at least 2034, 2035, 2036 and 2037 different species of 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence with the amino acid sequence of GabG at its C-terminus, respectively, in a DNA-binding domain of an encoded artificial TAL effector as encompassed by the instant claims.  At the effective filing date of the present application (11/01/2012), Katzen et al (US 2013/0274129; IDS) disclosed compositions and methods for designing and producing functional DNA binding effector molecules, including TALE effector molecules such as TALENs, in which one or more TAL repeats are between 28 and 40 amino acids in length (e.g., from about 30 and to about 38 amino acids, from about 30 to about 37 amino acids, from about 30 to about 36 amino acids in length) and share at least the core 34-amino-acid sequence LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG (see at least the Abstract; Summary of the Invention; particularly paragraphs 25, 30, 37-39, 102-103, 108-109, 111, 239-263, 327-343; Table 5 and SEQ ID NO: 69).  Similarly, Gregory et al (US 8,586,526; IDS) also disclosed at least a composition comprising DNA-binding proteins comprising one or more TALE (transcription activator-like effector)-repeat units fused to functional protein domains to form engineered nucleases (TALENs), engineered transcription 34-residue TALE-repeat unit having the sequence of LTPEQVVAIA SNIGGKQALETVQRLLPVLCQAHG (see at least Summary of the Invention; particularly col. 4, line 27 continues to line 56 of col. 5; col. 9, line 57 continues to line 8 of col. 10; col. 29, line 15 continues to line 32 of col. 30; and Figure 22).  Since the prior art at effective filing date of the present application failed to provide sufficient guidance for the above mentioned issues, it is incumbent upon the present application to do so.   The present application also fails to provide a representative number of species for a broad genus of a 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence with the amino acid sequence GabG at the C-terminus in a DNA-binding domain of an encoded artificial TAL effector targeting the AAVS1 locus in a human cell for insertion of a nucleic acid sequence as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of a 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence with the amino acid sequence GabG at the C-terminus in a DNA-binding domain of an encoded artificial TAL effector targeting the AAVS1 locus in a human cell for insertion of a nucleic acid sequence as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicants’ arguments related to the above rejection in the Amendment dated 10/05/2020 (pages 4-5) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicants argued basically that the specification provides sufficient description to enable one skilled in the art to envision the complete detailed structure of a representative number of species of the DNA-binding domain as claimed, such as Example 57 and Table 13, along with the statement “Each gene-editing protein comprised a DNA-binding domain comprising a transcription activator-like (TAL) effector repeat domain comprising 35-36 amino acid-long repeat sequences, as indicated in Table 13” (page 80, lines 2-4).  Additionally, Applicants argued that the literature already taught 
First, the instant claims encompass an in vitro method for inserting a nucleic acid sequence into the AAVS1 locus of a human cell comprising transfecting into the cell with (i) a first nucleic acid comprising a nucleic-acid sequence for insertion and (ii) a second nucleic acid comprising a synthetic ribonucleic acid (RNA) molecule encoding an artificial transcription activator-like (TAL) effector (a gene editing protein) targeting the AAVS1 locus, the artificial TAL effector comprising: (a) a DNA-binding domain and (b) a nuclease domain, wherein: (i) the DNA-binding domain comprises a repeat domain consisting of a plurality of TAL effector repeat sequences and at least one of the TAL effector repeat sequences having any structure and/or amino acid sequence as long as it is between 36  and 39 amino acids long and comprising the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus of the TAL effector repeat sequence, wherein “a” is any amino acid and “b” is any amino acid, to result in insertion of the nucleic acid sequence into the AAVS1 locus.
Second, Example 57, Table 13 and the cited statement do not describe completely the essential or critical structural elements possessed by a TAL effector repeat sequence that is between 36 and 39 amino acids long and comprising the amino acid sequence GabG at the C-terminus of the TAL effector repeat sequence to be utilized in a method as claimed broadly.  For example, Table 13 merely lists RiboSlice encoding engineered gene-editing proteins, with certain templates designated as “BIRC5-2.1L-18-AGHGG”, “BIRC5-2.1R-18-AGHGG”, “BIRC5-2.1L-EO-AGHGG”, “BIRC5-2.1L-EO-AGHGG” and “BIRC5-2.1R-EO-AGHGG”, all are assigned with the same SEQ ID NO: 55.  This is 
Third, the Katzen reference and the Gregory reference described that a TAL effector repeat sequence share at least a common 34-amino-acid core structure of  LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG and LTPEQVVAIA SNIGGKQALETVQRLLPVLCQAHG, respectively; and not a TAL effector repeat sequences having any structure and/or amino acid sequence as long as it is between 36  and 39 amino acids long and comprising the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus of the TAL effector repeat sequence, wherein “a” is any amino acid and “b” is any amino acid, preferably “a” is H and “b” is G, as encompassed by the instant claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 159 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the This is because dependent claim 159 recites the limitation “wherein at least one of the plurality of TAL effector repeat sequences contains a region capable of binding to a binding site in a target DNA molecule”.  It is noting that a target DNA molecule is broad and not necessarily limited to the target safe-harbor AAVS1 locus in independent claim 150 which claim 159 is dependent upon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 150-153 and 155-160 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-158 of copending Application No. 16/912,321 (reference application) in view of Hockemeyer et al (Nature Biotechnology 29:731-734, 2011; IDS) and DeKelver et al (US 9,045,763). 
The claims of the present application differ from claims 150-158 of copending Application No. 16/912,321 directing to a composition comprising a nucleic acid molecule encoding a gene-editing protein, the gene editing protein comprising: (a) a DNA binding domain comprising a plurality of repeat sequences and at least one of repeat sequences comprises the amino acid sequence: LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75) and is between 36 and 39 amino acids long, and (b) a nuclease domain comprising a catalytic domain of a nuclease, in reciting specifically a method for inserting a nucleic-acid sequence into the AAVS1 locus of a human cell comprising transfecting into said cell with (i) a first nucleic acid comprising a nucleic-acid sequence for insertion and (ii) a second nucleic acid  comprising a synthetic RNA molecule encoding an artificial transcription activator-like (TAL) effector targeting the AAVS1 locus, the artificial TAL effector comprising: (a) a DNA binding domain comprises a repeat domain consisting of a plurality of TAL effector repeat sequences and at least one of the TAL repeat sequence is between 36 and 39 amino acids long and comprises the amino acid sequence GabG at the C-terminus of the TAL effector repeat sequence, wherein “a” is any amino acid and “b” is any amino acid, preferably “a” is H and “b” is G, and (b) a nuclease domain, to result in insertion of the nucleic acid-sequence into the AAVS1 locus.
At the effective filing date of the present application (11/01/2012), Hockemeyer et al already disclosed successfully a method for targeted genetic engineering of human pluripotent cells (human ESCs and human iPSCs) using TALEN expression constructs targeting the PPP1R12C gene (the AAVS1 locus) and corresponding donor plasmids bearing homologous sequences via electroporation (a physical  transfection method) (Abstract; page 731, right col., first two full paragraphs; Figure 1a-b; and Table 1).  Fig. 1a shows a pair of PPP1R12C TALENs (TALEN-L and TALEN-R) and their recognition sequences, with each contains TALE repeat domains and a half-cleavage Fok1 domain.  Hockemeyer et al stated “We targeted PP1R12C with a gene trap approach (expressing puromycin (Puro) from the endogenous gene…..or with an autonomous selection cassette (puromycin expressed from the PGK promoter….).  Targeting efficiency was high and similar to that with ZFNs2; 50% of the clones were targeted in one or both alleles and carried no randomly integrated transgenes….Similarly, an SA-Puro-CAGGS-eGFP transgene was highly expressed Cells of all germ layers in teratomas expressed eGFP, indicating that TALEN- as well as ZFN-mediated targeting of PPP1R12C results in robust transgene expression in pluripotent as well as in differentiated cells” (page 731, right col., second full paragraph).
Additionally, DeKelver et al already taught linear donor molecules comprising homology arms of 50-750 base pairs (e.g., 50-100 base pairs) flanking one or more sequences of interest to be used in methods for integration of an exogenous sequence into a specified region of interest in the genome of a cell, including introducing donor molecules into the PP1R12C (AAVS1 locus) with AAVS1-targeted ZFNs; and using the synthetic primer AAV-50R of SEQ ID NO: 6 comprising the sequence of nucleotides 24-43 that is 100% identical to SEQ ID NO: 630 of the present application and the synthetic primer AAV-50F of SEQ ID NO: 5 comprising the sequence of nucleotides 21-40 that is 100% identical to SEQ ID NO: 629 of the present application in a PCR assay to show modification of the AAVS1 locus with donor constructs containing 50, 75 and 100 base pair homology arms to AAVS1 locus (Abstract; Figures 6-7; Table 1; and attached sequence searches). 
Accordingly, it would have been obvious for an ordinary skilled artisan to use a composition comprising a nucleic acid molecule encoding a gene-edited protein of claims 150-158 of copending Application 16/912,321 to insert a nucleic-acid sequence of interest or a transgene into the AAVS1 locus of a human cell, including selecting one or more SEQ ID NO: 629 and SEQ ID NO: 630 in the AAVS1 locus to be targeted by a TALEN, in 
An ordinary skilled artisan would have been motivated to carry out the above modifications because the composition comprising a nucleic acid molecule (e.g., a synthetic RNA molecule) encoding a gene-editing protein in the copending Application No. 16/912,321 can exhibit lower off-target activity than any previously disclosed gene-editing protein while maintaining a high level on-target activity due to the presence of at least of the repeat sequences comprising the 36-amino acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75).  Moreover, Hockemeyer et al already disclosed successfully a method for targeted genetic engineering of human pluripotent cells (human ESCs and human iPSCs) using TALEN expression constructs targeting the PPP1R12C gene (the AAVS1 locus) and corresponding donor plasmids bearing homologous sequences via electroporation.  Furthermore, DeKelver et al also taught successfully using the synthetic primer AAV-50R of SEQ ID NO: 6 comprising the sequence of nucleotides 24-43 that is 100% identical to SEQ ID NO: 630 of the present application and the synthetic primer AAV-50F of SEQ ID NO: 5 comprising the sequence of nucleotides 21-40 that is 100% identical to SEQ ID NO: 629 of the present application in a PCR assay to show modification of the AAVS1 locus with donor constructs containing 50, 75 and 100 base pair homology arms to AAVS1 locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schultz, may be reached at (571) 272-0763.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                       


Sequence 6, 
Patent No. 9045763


Synthetic primer AAV-50R

  Query Match             100.0%;  Score 20;  DB 23;  Length 50;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          1 TTTTCTGTCACCAATCCTGT 20
              ||||||||||||||||||||
Db         24 TTTTCTGTCACCAATCCTGT 43





Sequence 5, 
Patent No. 9045763

Synthetic primer AAV-50F


  Query Match             100.0%;  Score 20;  DB 23;  Length 50;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTATCTGTCCCCTCCACCCC 20
              ||||||||||||||||||||
Db         21 TTATCTGTCCCCTCCACCCC 40